


110 HR 3009 IH: To enhance transparency of trading in over-the-counter

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3009
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Mr. Barrow (for
			 himself and Mr. Graves) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To enhance transparency of trading in over-the-counter
		  derivatives in natural gas.
	
	
		1.Short titleThis Act may be cited as the Market
			 Transparency Reporting of United States Transactions Act of
			 2007.
		2.Over-the-counter
			 transactions in natural gas
			(a)DefinitionsSection
			 1a of the Commodity Exchange Act (7 U.S.C. 1a) is amended by adding at the end
			 the following:
				
					(34)Included natural
				gas transactionThe term included natural gas
				transaction means a contract, agreement, or transaction in natural gas
				that is entered into—
						(A)in reliance on the
				provisions of subsection (g) or (h) of section 2; or
						(B)by use of a
				domestic technology or software providing direct access to a foreign board of
				trade.
						.
			(b)Reporting of
			 excluded transactions in natural gasSection 2(g) of such Act (7
			 U.S.C. 2(g)) is amended—
				(1)by
			 striking or after 5d,;
				(2)by inserting
			 , or paragraphs (4) and (5) of this subsection (with respect to any
			 contract, agreement, or transaction in natural gas)) after
			 12(e)(2); and
				(3)by
			 adding at the end the following:
					
						(4)It shall be a
				violation of this subsection for any person to enter into any contract,
				agreement, or transaction in natural gas relying on the exemption provided in
				this subsection if the person, directly or indirectly, has, obtains, owns,
				controls, or maintains a position in a contract, agreement, or transaction in
				natural gas equal to or in excess of such amount as the Commission from time to
				time shall fix, unless the person files or causes to be filed with the properly
				designated officer of the Commission such reports as the Commission may require
				by rule, regulation, or order with respect to any position in any contract,
				agreement, or transaction in natural gas described in this section.
						(5)Any person entering
				into any contract, agreement, or transaction relying on the exemption provided
				in this subsection shall maintain books and records relating to each such
				transaction, showing complete details of the transactions, positions,
				inventories, and commitments, including the names and addresses of all persons
				having any interest therein, for a period of 5 years, in such form as the
				Commission shall require by rule, regulation, or order. The books and records
				shall be open for inspection by any representative of the Commission or of the
				Department of
				Justice.
						.
				(c)Reporting of
			 exempt transactions in natural gasSection 2(h) of such Act (7
			 U.S.C. 2(h)) is amended—
				(1)in paragraph
			 (2)—
					(A)by inserting
			 and the persons that enter into such a contract, agreement, or
			 transaction after subsection;
					(B)by striking
			 and at the end of subparagraph (B);
					(C)by striking the
			 period at the end of subparagraph (C) and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(D)paragraphs (7) and
				(8) of this
				section.
							;
					(2)in paragraph
			 (4)—
					(A)by inserting
			 and the persons that enter into such a contract, agreement, or
			 transaction after subsection;
					(B)by striking
			 and at the end of subparagraph (C);
					(C)by redesignating
			 subparagraph (D) as subparagraph (E) and inserting after subparagraph (C) the
			 following:
						
							(D)paragraphs (7) and
				(8) of this section; and
							;
				and
					(3)by adding at the
			 end the following:
					
						(7)It shall be a
				violation of this subsection for any person to enter into any contract,
				agreement, or transaction in natural gas relying on the exemption provided in
				this subsection if the person, directly or indirectly, has, obtains, owns,
				controls, or maintains a position in a contract, agreement, or transaction in
				natural gas equal to or in excess of such amount as the Commission from time to
				time shall fix, unless the person files or causes to be filed, or with respect
				to a contract, agreement, or transaction entered into on an electronic trading
				facility, the electronic trading facility files or causes to be filed on such
				person’s behalf, with the properly designated officer of the Commission, such
				reports as the Commission may require by rule, regulation, or order with
				respect to any position in such contracts, agreements, or transactions in
				natural gas described in this section.
						(8)Any person entering
				into any contract, agreement, or transaction in natural gas relying on the
				exemption provided in this subsection shall maintain books and records relating
				to each such transaction and showing complete details of such transactions,
				positions, inventories, and commitments, including the names and addresses of
				all persons having any interest therein, for a period of 5 years, in such form
				as the Commission shall require by rule, regulation, or order. The records
				shall be open for inspection by any representative of the Commission or of the
				Department of
				Justice.
						.
				3.Authority to
			 require filing of reportsThe
			 Commodity Exchange Act (7 U.S.C. 1–25) is amended by inserting after section 4p
			 the following:
			
				4q.Filing of
				reports of transactions in natural gas
					(a)In
				generalThe Commission shall establish a reporting system with
				respect to large positions in included natural gas transactions, as defined in
				section 1a(34), that a person may, directly or indirectly, have, obtain, own,
				control, or maintain.
					(b)Required
				informationSuch required reports with respect to included
				natural gas transactions, as defined in section 1(a)(34), shall be in
				sufficient detail and with sufficient frequency to enable the Commission to
				assess the overall trading activities, potential market power, and
				concentration of positions directly or indirectly held, obtained, owned,
				controlled, or maintained by the largest traders and to assess these factors in
				relation to the amount of potential deliverable supplies in natural gas
				directly or indirectly held, obtained, owned, controlled or maintained by the
				traders and shall enable the Commission to aggregate the positions with respect
				to the person’s separately owned or controlled accounts.
					(c)Confidentiality
				of informationThe reports with respect to included natural gas
				transactions described in subsection (b) shall be subject to section 8.
					(d)Market
				transparencyThe Commission shall publish on a regular basis a
				report or reports with respect to the information reported to it with respect
				to included natural gas transactions. The report or reports shall include on a
				summary basis information with respect to aggregate reportable positions held
				by commercial persons and noncommercial persons and may not reveal the specific
				identity or size of positions of individual persons.
					(e)Required
				rulesThe Commission shall issue rules, regulations, or an order
				to implement this section within 270 days after the date of the enactment of
				this
				section.
					.
		4.Criminal and
			 civil penalties
			(a)Civil money
			 penaltiesSection 6(c) of the Commodity Exchange Act (7 U.S.C. 9,
			 15) is amended in clause (3) of the 10th sentence, by striking
			 $100,000 and inserting $500,000.
			(b)Increase in
			 penaltiesSection 6c(d)(1) of such Act (7 U.S.C. 13a–1(d)(1)) is
			 amended by striking $100,000 and inserting
			 $500,000.
			(c)Criminal
			 penaltiesSection 9(a) of such Act (7 U.S.C. 13) is amended in
			 the matter preceding paragraph (1) by inserting after (or the
			 following: for any violation other than manipulation or attempted
			 manipulation of the price of any commodity in interstate commerce, or for
			 future delivery on or subject to the rules of any registered entity, or the
			 cornering or attempt to corner any such commodity or knowingly to deliver or
			 cause to be delivered for transmission through the mails or interstate commerce
			 by telegraph, telephone, wireless, or other means of communication false,
			 misleading, or knowingly inaccurate reports concerning crop or market
			 information or conditions that affect or tend to affect the price of any
			 commodity in interstate commerce.
			
